Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. Claimant demonstrated by preponderance of the evidence that during the course of a transfer from Cook County Jail to the Joliet Correctional Center, Claimant turned over to agents of the State of Illinois several items of personal property: including a gold wedding band, a silver ring, and a wrist watch, having a total value of $234.00. Claimant was told that the items would be shipped to his home address, but shortly thereafter the items were stolen from the office of the State employee. It appears that the thieves who took the items were caught and are to be prosecuted, but the stolen property is still missing. The Court finds that the State of Illinois took actual physical possession of Claimant’s property, and that a bailment relationship existed with respect to that property. The loss of property while in the possession of a bailee raises a prima facie case of negligence, and the State has failed to come forward with any evidence showing that it took due care in safeguarding that property. It is therefore ordered that Claimant be, and herede is awarded the sum of $234.00.